Case 1:19-cv-10293-GBD Document17 Filed 02/27/20 Page 1of1
JDK © MEnyp

» os ae ; < pa y: he eS J : es EOPR wig) :
SOR SReenene °° CALY me

 
            
 
 

ATPORNEYS <

150 E. 18*St., Suite PHR - New York, NY 100038 4°
Tel (212) 228-9795 - Fax (212) 982-6284

NYJG@aol.com
VIA ECF
The Honorable George B. Daniels
United States District Judge SO
Southern District of New York . ORDERED
Daniel Patrick Moynihan FEB 2730 4 ral arg
United States Courthouse - rom Apri| Nt is ag;
8 ad
500 Pearl Street =020 at 10:3 (020 to May 5 ined
New York, NY 10007 G’ a.m.
TK. .
Co : \ \ 4
Re: = Delacruz v. Converse Inc., dit ” BS D Mey Qe
Case No: 1:19-cv-10293 "SEO De
Dear Judge Daniels, : .

The undersigned represents Emanuel Delacruz, on behalf of himself and all other persons
similarly situated (‘Plaintiff’) in the above referenced matter against Converse Inc.,
(“Defendant”). The undersigned respectfully requests that Your Honor reschedule the Oral
Arguments scheduled for April 8, 2020 at 9:45 A.M. to a date that is convenient for Your Honor
and the Court after April 13, 2020. The reason for this request is I will be out-of-town the week of
April 6-12 due to the Passover holiday. It is the only week in the year that I am able to spend time
with my grandchildren because they are off from school due to the Passover/Easter recess. This is
a family holiday which was planned a long time ago, and I purchased my airline tickets prior to
the scheduling of the Oral Argument. The rescheduling will not prejudice any party or affect any
other dates in this matter. I thank Your Honor for your consideration in this matter.

 

Respectfully submitted,
GOTTLIEB & ASSOCIATES

s/ Jeffrey M. Gottlieb, Esq.
Jeffrey M. Gottlieb, Esq.

 

cc: All counsel of record via ECF

 
